Citation Nr: 0125879
Decision Date: 11/05/01	           Archive Date: 12/03/01

DOCKET NO. 96-40 860               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for
post-traumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to January 18, 1995, for
assignment of an increased rating for PTSD.

3. Entitlement to service connection for a skin disability as a
residual of exposure to herbicide. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

N. W. Fabian, Counsel

INTRODUCTION

The veteran had active duty from October 1966 to October 1969.
These matters come to the Board of Veterans' Appeals (Board) from
a February 1995 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO). In that rating decision the RO
denied entitlement to a disability rating in excess of 10 percent
for PTSD. In a June 1995 rating decision the RO increased the
disability rating for PTSD from 10 percent to 30 percent effective
from January 18, 1995. The veteran perfected an appeal of the
denial of a disability rating in excess of 30 percent for PTSD, and
of the effective date assigned for the 30 percent rating.

In a June 1998 rating decision the RO increased the disability
rating for PTSD from 30 percent to 50 percent. The veteran has not
withdrawn his appeal of the rating assigned for PTSD, and the Board
finds that that issue remains in contention. See Fenderson v. West,
12 Vet. App. 119 (1999) (in a claim for an increased rating, the
veteran is presumed to be seeking the maximum benefit allowed by
law and a claim remains in controversy if the RO grants less than
the maximum available benefit).

In a September 1991 rating decision the RO denied entitlement to
service connection for the residuals of Agent Orange exposure. The
veteran timely submitted a notice of disagreement with that
decision in September 1992. Although he was provided a statement of
the case in February 1993 that included other issues addressed in
the September 1992 notice of disagreement, he has not been provided
with a statement of the case pertaining to entitlement to service
connection for the residuals of Agent Orange exposure, as he must.
The Board further notes that in April 1993 the veteran again wrote
regarding entitlement to service connection for the residuals of
Agent Orange exposure, described as chloracne, which the RO again
denied in August 1993. That issue, therefore, will be addressed in
the Remand that follows this decision.

In a June 1992 rating decision the RO granted entitlement to a
temporary total disability rating for PTSD pursuant to 38 C.F.R.
4.29 for January 28, 1991, to

2 -

May 1, 1991, and denied entitlement to a temporary total rating
beyond May 1, 1991. The veteran expressed disagreement with the
denial of a temporary total rating beyond May 1, 1991, in June
1992, and the RO provided him a statement of the case pertaining to
that issue in February 1993. Following receipt of additional
evidence, the RO also provided him a supplemental statement of the
case in April 1993. The veteran did not, however, submit a
substantive appeal on that issue within 60 days of the April 1993
supplemental statement of the case, or within one year of the July
8, 1992, notice of decision. The Board finds, therefore, that the
issue of entitlement to an extension of the temporary total rating
beyond May 1, 1991, is not within its purview. 38 U.S.C.A. 7105
(West 1991); Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. 20.200
(1991).

This case was previously before the Board in July 1999, at which
time the Board decided issues no longer in appellate status and
remanded the issues shown above to the RO for additional
development and re-adjudication. The RO undertook the requested
development, but has not re-adjudicated the issues on appeal or
provided the veteran a supplemental statement of the case since the
original statement of the case was issued in September 1995.
Because the Board's disposition of the veteran's appeal is fully
favorable to him, however, the Board finds that it can consider in
the first instance the evidence submitted subsequent to the
September 1995 statement of the case without prejudice to him. See
Sutton v. Brown, 9 Vet. App. 553 (1996).

In an August 2000 statement the veteran claimed entitlement to a
temporary total disability rating for December 1999 to November
2000, service connection for coronary artery disease as secondary
to PTSD, residuals of Agent Orange exposure, and hearing loss. The
Board notes that service connection for hearing loss was denied in
the Board's July 1999 decision. In November 2000 the veteran also
claimed entitlement to service connection for diabetes mellitus as
secondary to Agent Orange exposure. These issues have not yet been
addressed by the RO and are referred to the RO for appropriate
action.

3 -

FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed to
substantiate his claim, obtained all relevant evidence designated
by the veteran, and provided him VA psychiatric examinations and
obtained a medical opinion in order to assist him in substantiating
his claim for VA compensation benefits.

2. The RO denied entitlement to a disability rating in excess of 10
percent for PTSD in February, April, and August 1993, and those
decisions are final.

3. The veteran again claimed entitlement to an increased rating for
PTSD on December 28, 1993.

4. The symptoms of PTSD include sleep disturbance with nightmares
two or three times a week, intrusive thoughts, continuous tension
and anxiety, panic attacks, irritability, depression with suicidal
ideation, fear of losing anger control, and the phobic avoidance of
conflict or confrontation, resulting in severe impairment of social
and occupational functioning and the inability to secure or follow
substantially gainful employment.

5. The medical evidence establishes that the criteria for a I 00
percent schedular rating for PTSD have been continuously met since
September 1992.

CONCLUSIONS OF LAW

1. The criteria for a 100 percent schedular disability rating for
PTSD are met. 38 U.S.C.A. 1155, 5102, 5103, 5103A, 5107 (West 1991
& Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified
as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a)); 38
C.F.R. 4.129, 4.130, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R.
4.1, 4.3 (2001).

2. The criteria for an effective date of December 28, 1993, for the
assignment of the 100 percent disability rating for PTSD are met.
38 U.S.C.A. 5102, 5103,

4 -

5103A, 5107, 5110 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 3.102,
3.156(a), 3.159 and 3.326(a)); 38 C.F.R. 4.129, 4.130, 4.132,
Diagnostic Code 9411 (1996); 38 C.F.R. 3.400, 4.1, 4.3 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran initially claimed entitlement to service connection for
PTSD in November 1987.  A December 1987 VA hospital summary from
the VA medical center (MC) at Menlo Park shows that the veteran was
then hospitalized with a diagnosis of possible PTSD, not proven;
cocaine abuse; and a schizotypal personality disorder.  He had
stopped working two years previously reportedly because his
supervisor would not let him attend diabetes class, but he also
admitted using cocaine heavily prior to stopping work.  For the
previous two years he had problems with anger, depression,
relationships, mistrust, and authority figures.  He also reported
having had nightmares, feelings of estrangement, an exaggerated
startle response, survivor guilt, decreased concentration, and
avoidance of reminders of Vietnam since serving in Vietnam.  In
addition to abuse of cocaine, he had also abused cannabis.  He was
given a pass from the hospital to visit his seriously ill mother
and did not return.

In July 1988 the RO denied entitlement to service connection for
PTSD because the veteran failed to submit requested evidence in
support of his claim.  The veteran was notified of the denial and
did not appeal, and the July 1988 decision is final.  38 U.S.C. §
4005(c) (1982); 38 C.F.R. § 19.192 (1988).

A December 1990 VA hospital summary indicates that he was
hospitalized for the treatment of alcohol dependence; cocaine
dependence; PTSD; and nicotine dependence.  At that time he
reported having had interrupted sleep due to nightmares since
leaving Vietnam, anxiety attacks, intrusive memories, and
flashbacks.  He had terminated his employment five years previously
because he felt disorganized and could not complete tasks.  He was
homeless because he was unable to be around people, and had a
history of marijuana abuse since leaving Vietnam and cocaine abuse
since 1984. He reported having been drug-free for a year and a
half, but diagnostic testing was positive for cocaine use. He was
discharged from the hospital, pending admission to the PTSD program
at the Menlo Park VAMC, with a GAF score of 62.

The veteran again claimed entitlement to service connection for
PTSD in August 1990. During a March 1991 VA psychiatric examination
he reported having had nightmares about his Vietnam experiences
that occurred two or three times a week for the previous 10 years.
He also reported having intrusive thoughts on a daily basis and
occasional flashbacks. He slept two to four hours a night, felt
detached from others, avoided reminders of the war, was
hypervigilant, and experienced an increased startle response,
irritability, and problems controlling his temper. He stated that
he had been hospitalized for the treatment of PTSD from October
1987 to February 1988 at the Menlo Park VAMC and from October to
December 1990 at the Fort Miley VAMC, and that he was then
hospitalized at Menlo Park after having attempted suicide. Prior to
his hospitalization he was using cocaine and marijuana regularly,
was homeless, and had no close friends. His longest employment was
with the Social Security Administration, where he had worked for 15
years. He had last worked in 1985 and had no permanent employment
since then.

The mental status examination showed no apparent abnormal clinical
findings. The examiner found that the symptoms of combat-related
nightmares, intrusive thoughts, flashbacks, feelings of detachment,
avoidance of reminders of the war, increased startle response,
irritability, difficulties controlling his temper, and sleep
disturbance were consistent with PTSD. The examiner provided a
diagnosis of PTSD, and assessed the veteran's social and
occupational functioning by assigning a global assessment of
functioning (GAF) score of 30.

In a September 1991 rating decision the RO granted service
connection for PTSD and assigned a 10 percent rating for the
disorder effective from August 20, 1990. The veteran was notified
of that decision and did not appeal; the September 1991 decision is
final. 38 U.S.C.A 7105(c); 38 C.F.R. 19.192 (1991).

- 6 -

In October 1991 the veteran claimed entitlement to a temporary
total disability rating for the PTSD hospitalization from October
to December 1990 and the hospitalization that began in January 199
1. He was at the Menlo Park VAMC for the treatment of PTSD from
January 1991 to January 1992, with no other relevant diagnoses. The
report of that treatment indicates that he had last used cocaine in
December 1990. He complained of continuing intrusive thoughts,
mistrust, decreased sleep due to nightmares, an increased startle
response, social isolation, and depression, with a suicide attempt
in October 1990. On mental status examination he was demonstrating
mild psychomotor retardation, his mood was depressed, and he was
intermittently anxious. His cognitive functions, memory, and
judgment were intact.

After participating in therapy he was able to begin a temporary job
in May 1991, which he performed reliably.  He was arrested for
outstanding traffic warrants the day prior to his scheduled
discharge in January 1992, and was then incarcerated.  The treating
therapist found that his ability to maintain competitive employment
was questionable, and that his prognosis was guarded.

The veteran continued to receive regular outpatient psychiatric
treatment after his release from incarceration.  During a mental
status examination in March 1992 he demonstrated a depressed mood
and a bland affect.  He complained of intrusive war memories.  He
denied any homicidal or suicidal ideation and did not have a
thought disorder.  He had some difficulty concentrating due to
intrusive memories, but his insight and judgment were good.

In April 1992 the veteran again claimed entitlement to a temporary
total disability rating for the hospitalization from January 1991
to January 1992 and an increased rating for PTSD.  In a June 1992
rating decision the RO assigned a temporary total rating effective
October 15, 1990, to December 1, 1990, and from January 28, 1991 to
May 1, 1991.  The RO limited the temporary total rating in May 1,
1991, on the basis that the veteran then became employed and was no
longer considered to be "hospitalized," although he continued to
reside at the VAMC.  The RO also reinstated the 10 percent rating
effective May 1, 1991, and denied entitlement to a higher rating.

The veteran was again hospitalized in July 1992 for the treatment
of cocaine abuse, PTSD by history, dysthymia, and a narcissistic
personality disorder with borderline features. He was then
unemployed and reported a two-week history of feeling tired,
listless, dysphoric, and suicidal. He had reportedly been
asymptomatic for PTSD symptoms prior to 1985, but began
experiencing symptoms at that time. It was noted that he had not
worked since 1985 or 1986. He was discharged from the hospital with
a GAF score of 45.

In September 1992 the veteran submitted a notice of disagreement
with the denial of a rating in excess of 10 percent.

A December 1992 hospital summary indicates that he was hospitalized
from September to November 1992 due to depression with suicidal
ideation. He was then unemployed and homeless, and had stopped
taking his psychiatric and diabetic medications in September 1992.
He then complained of difficulty sleeping, intrusive thoughts,
Vietnam-related nightmares, and increasing social isolation and
paranoia. He had last worked in January 1992, but was given a job
position at the VA.MC while hospitalized. He was discharged from
the hospital for using cocaine with diagnoses of PTSD, a dysthymic
disorder, cocaine dependence, and a personality disorder not
otherwise specified. On discharge his GAF score was 45, and the
therapist found his ability to maintain competitive employment was
questionable and that his prognosis was guarded.

In February 1993 the RO provided the veteran a statement of the
case pertaining to the June 1992 denial of an increased rating for
PTSD. Following the receipt of additional evidence, the RO issued
a supplemental statement of the case in April 1993. The veteran did
not, however, submit a substantive appeal on that issue within 60
days of the supplemental statement of the case, or within the one
year period following the July 8, 1992, notice of the decision. The
June 1992 denial of a disability rating in excess of 10 percent is,
therefore, final. 38 U.S.C.A. 7105(c) (West 1991); 38 C.F.R. 19.192
(1991).

- 8 -

The VA treatment records reflect that the veteran was seen in March
1993 when he threatened to throw himself in front of a bus. He was
then homeless because he could not work, and complained of "stress,
dreams, and intrusive thoughts." He stated that he sometimes used
drugs due to stress, and had last used cocaine two days previously.

In February 1993, April 1993, and August 1993 rating decisions the
RO confirmed and continued the denial of a disability rating in
excess of 10 percent for PTSD. In December 1993, the veteran
submitted a statement indicating that his PTSD had worsened and
that he felt that an increase was warranted. To the extent that
that statement constituted a notice of disagreement to the earlier
1993 rating decisions, he did not submit a substantive appeal
within 60 days after the September 1995 statement of the case.
Therefore, the February, April, and August 1993 rating decision are
final. 38 U.S.C.A. 7105(c); 38 C.F.R. 20.1103 (1992).

The veteran underwent a VA psychiatric evaluation in December 1993,
during which he reported having nightmares about combat and feeling
depressed. He had been homeless off and on since 1987, but was then
living with a common law wife. On mental status examination his
thought content and processes were normal, he had no suicidal or
homicidal plans, and he had no cognitive deficits. He continued to
receive regular medication and therapy for his psychiatric
symptoms.

The veteran claimed entitlement to an increased rating for PTSD in
a statement dated December 28, 1993, and received at the RO in
December 1993. The exact date on which it was received at the RO is
not legible. The RO provided him a VA psychiatric examination in
February 1994, which included a review of the evidence in the
claims file. During the examination the veteran reported that he
started having problems in 1982, which he described as difficulty
sleeping and nightmares. He stated that he could not live with
anyone because he became very agitated while sleeping and could
become violent. He also reported experiencing hypervigilance,
avoidance of people, social isolation, and an increased startle
response. He also indicated that he was depressed most of the time. 
The  examiner noted that he had multiple previous hospitalizations
for PTSD, dysthymia, and substance abuse, which the examiner
summarized in the examination report.  The veteran stated that he
had started abusing cocaine in the final years prior to termination
of his employment, and that he had been arrested four times. He had
worked as an administrator for the Social Security Administration
for 15 years, and last worked in 1985. He was then homeless.

On mental status examination the examiner described his appearance
as disheveled, and appearing to be older than his stated age. His
mood and affect were depressed, and he became tearful during the
examination. His speech was spontaneous and of normal rate, volume,
and tone. The examiner found some evidence of psychomotor
retardation. The veteran's thought processes were logical and goal-
directed, with no looseness of associations or flights of ideas. He
reported feeling hopeless, but was not suicidal. The examiner found
that his insight was impaired and his judgment was fair. He
assessed the veteran's level of functioning by assigning a GAF
score of 25.

A psychiatric intake summary dated in June 1994 indicates that the
veteran's PTSD symptoms were mild. He had been homeless for seven
years, but was then renting a room. He worked 10 hours a week at
the YMCA and was active in his church.

In an August 1994 report the veteran's therapist, John A. Riley,
Ph.D., stated that the veteran needed individual counseling rather
than group therapy because his score on the Mississippi Scale for
Combat Related Post Traumatic Stress Disorder indicated that his
PTSD was rather severe. Dr. Riley found that the veteran's
inability to relate to others, his disorganized thinking, and his
hostility were not conducive to group therapy.

A November 1994 VA treatment record shows that the veteran was then
working nine to 10 hours a week as a desk clerk at the YMCA. He was
also attending church and singing in the choir. He continued to
have nightmares about combat two or three times a week, had
financial stress, and was poor at maintaining relationships. In
January 1995 he reported that he was involved in the church and
served on the board of deacons.

- 10 -

The veteran again claimed entitlement to an increased rating on
January 18, 1995. Based on the evidence then of record, in the
February 1995 rating decision here on appeal the RO denied
entitlement to a disability rating in excess of 10 percent for
PTSD.  In a June 1995 rating decision the RO increased the rating
for PTSD from 10 percent to 30 percent effective from January 18,
1995.

In his July 1995 notice of disagreement the veteran denied having
been gainfully employed.  He stated that any employment he had was
sheltered.  He reported that he was then umpiring baseball games,
for which he received money for gasoline but no salary.  He also
reported that that employment would terminate with the end of
summer.  He asserted that the 30 percent rating should have been
effective based on the February 1994 VA psychiatric examination. 
His December 1995 substantive appeal indicates that he had not been
gainfully employed for some time, that he continued to have
nightmares two or three times a week, that he experienced
depression, and that he tended to stay away from people.

The veteran submitted a marriage certificate showing that he got
married in February 1996.  He reported in June 1996 that he was
refereeing baseball, softball, and basketball, mostly on weekends. 
He stated that the income he received from this barely covered his
expenses.

Dr. Riley reported in February 1996 that the veteran required
separate housing due to his sleep difficulties.  He stated that the
veteran had been going fishing and volunteering in a drug
rehabilitation program.  He noted that the veteran had come a long
way from being homeless after moving to another area of the state
one year previously.  Dr. Riley requested that the veteran be
approved for biweekly therapy sessions in order to continue his
clinical improvement.

A June 1996 VA treatment record shows that the veteran was then
trying to increase his interaction with other people by working as
an umpire four times a week.  He was also active in church and went
fishing.  He lived with his wife and described their relationship
as "okay." He slept five or six hours a night, but continued to
have occasional nightmares about combat.  He expressed fear about
returning to the work environment in terms of anxiety, a startle
response, and sedation due to poor

- 11 -

sleep. His treating psychiatrist, Stephen Marzicola, M.D., provided
a diagnosis of anxiety disorder, with a history of PTSD, and a
history of substance abuse.

In a July 1996 report Dr. Riley stated that the veteran had not
been gainfully employed since he began therapy in July 1994.
Although he worked refereeing ball games, the work was only
sporadic and occurred only one or two days a week. Dr. Riley stated
that the veteran had not been able to consistently perform the
required duties. The veteran was no longer abusing substances, and
Dr. Riley characterized his recent marriage as stable. Dr. Riley
stated that in his professional opinion the veteran was quite
disabled, in that his impairment severely impacted his ability to
work and maintain effective relationships. There were places that
he could no longer work, apparently as a referee, due to conflicts
with staff.

The veteran underwent an additional VA psychiatric examination and
social and industrial survey in October 1996. In the context of the
social and industrial survey he reported that he lived in a rented
apartment with his wife of almost one year, who also had a mental
impairment. They had a stable and mutually supportive relationship,
and he was independent in all activities of daily living. He had
very frequent nightmares about Vietnam and felt depressed, anxious,
and irritable. He avoided arguments and conflicts whenever possible
because he had difficulty dealing with confrontations. He was often
awake for two or three hours in the middle of the night, and was
easily startled by loud noises, being touched, or being approached
from behind. He felt very uncomfortable if anyone was behind him,
and therefore avoided crowds and positioned himself with his back
to the wall when in a public place. He thought of Vietnam almost
daily with the associated emotions of fear, anxiety, guilt, and
depression. He responded to stress by isolating himself.

He had one male friend with whom he went fishing every two months.
He occasionally visited family members. He umpired youth baseball
games in the summer, which he enjoyed except when conflicts arose.
He denied any drug use in recent years, and had not worked
gainfully since 1985. The social worker provided the opinion that
the veteran's sleep disturbance, anxiety, depression, tension,
irritability, and difficulty with interpersonal conflict caused
considerable

12 - 

impairment in his social and vocational functioning. The veteran
had found a level of social stability with his marriage that he had
not known for several years.

The October 1996 VA examination was conducted by Dr. Marzicola, the
veteran's treating psychiatrist. The veteran then described his
daily activities as falling asleep in the very early morning, and
arising at 8:00 or 9:00 a.m. He attended church every Sunday, and
an additional meeting once a week. During the baseball season he
umpired the local teams. He went fishing with a friend about once
a month, but otherwise stayed home, and used a computer to play
games and for other activities. He watched television, but avoided
depictions of violence because the violence reminded him of things
he had done in Vietnam, and made him feel sad, angry, depressed,
and irritable.

He had recurrent dreams of Vietnam and got a headache when talking
about those experiences. He also had intrusive thoughts about
Vietnam that made him feel as if the events had just occurred,
including the emotional response of fear, guilt, and anger. He
often had those feelings after awakening from a dream about
Vietnam. The intrusive thoughts sometimes occurred daily and lasted
from 45 to 60 minutes. He had a startle reaction to loud noise,
avoided reminders of the war, and avoided arguments. He avoided
crowds and sat with his "back covered" when in public. He was
afraid to go into movie theaters because he could not protect his
back and because they were dark, like the nights in Vietnam. He did
not feel comfortable when around people, in that he was afraid of
people, and had difficulty trusting them. He had terminated his
employment in 1986 due to anger, worry, and fear, which Dr.
Marzicola found was likely due to PTSD.

On mental status examination his speech was rather guarded, in that
he carefully chose his words in order to avoid confrontation. Dr.
Marzicola did not record any other abnormalities. He provided
diagnoses of PTSD and a history of substance abuse, in remission.
He also provided a GAF score of 55.

During a May 1998 social and industrial survey the veteran stated
that he continued to live in an apartment with his wife of two
years. They had had significant marital conflict during the
previous year, which he attributed to her failure to understand

- 13 -

the manifestations of PTSD and her tendency to provoke arguments.
He left the home in order to avoid these conflicts because he
feared losing control of his anger and hurting her.

The veteran stated that he was not able to deal with people, and
avoided confrontations at all cost. As a result he was no longer
umpiring youth baseball games, but occasionally umpired adult
softball games. He often missed attending church because of the
need to avoid people after having had poor sleep due to recurrent
nightmares, which left him tense and anxious. He had stopped doing
volunteer work at the food pantry due to conflicts with the
manager.

He continued with biweekly therapy with Dr. Riley, and received
medication from Dr. Marzicola. The social worker found that in
addition to the impairment caused by sleep disturbance with
nightmares of combat, intrusive thoughts, continuous tension and
anxiety, irritability, and fear of losing control and harming
someone, his phobic avoidance of conflict or confrontation caused
a major impediment to social and occupational functioning. Conflict
or confrontation caused the same sensation of fear that he had
experienced in Vietnam, which caused great difficulty in being able
to interact with people when doing volunteer work, let alone a
competitive work environment. The social worker found that the
veteran's social and occupational functioning was severely
impaired.

Dr. Marzicola conducted an additional examination in May 1998, at
which time the veteran complained of problems with his memory,
which he blamed on the psychiatric medication. He had been under
additional stress in the previous few months due to financial
problems and his mother's illness. He reported an increase in
intrusive thoughts after visiting his mother, who had had her leg
amputated. He was also having marital problems, including
separations. He had left his wife multiple times because he was
afraid of committing violence against her. He stated that he was
afraid of himself, in that he was afraid of what he might do if he
lost control. His marital problems were then a lot better, but his
financial problems continued to exist. His only vehicle had broken
down and he did not have the money to fix it, which jeopardized his
ongoing psychiatric treatment.

- 14 -

He did not deal well with stress, and had difficulty sleeping. He
had had recurrent nightmares about events that had occurred in
Vietnam 10-12 times in the previous two months, which left him with
the sensation that the events had just occurred. He awakened from
the dreams feeling very frightened, and was unable to sleep any
longer. The frequency of the dreams had increased during the
previous month. He often chose not to sleep in order to avoid the
nightmares. He also had intrusive thoughts about the same events he
dreamed about, which had also occurred 10-12 times in the previous
two months. The intrusive thoughts were quite vivid, and he tried
to dispel them by keeping himself busy. The intrusive thoughts
caused him to feel very frightened, upset, and out of control. He
became frustrated and angry because he could not escape from his
problems. He experienced the same fear during his therapy sessions.

Dr. Marzicola found that the veteran had developed a very cautious
approach to life, and that his PTSD symptoms were severe. The
veteran had "succumbed" to phobic avoidances, fear, and anxiety,
and Dr. Marzicola found that he was no longer able to work because
of those symptoms. On mental status examination the veteran's
thought processes were linear and cautious, and his speech was slow
and deliberate. Dr. Marzicola provided a GAF score of 35, which he
described as major impairment in several areas, including family
relations, thinking, and mood.

Based on the results of the May 1998 psychiatric examination and
social and industrial survey, in a June 1998 rating decision the RO
increased the rating for PTSD from 30 to 50 percent effective
January 18, 1995.

In July 1998 the veteran's wife claimed entitlement to an
apportionment of his VA compensation, apparently based on their
separation. In October 1998 the RO awarded her an apportionment of
his VA compensation.

An October 1998 treatment record indicates that the veteran had
been homeless for the previous three months due to the break-up of
his marriage, after which he had left town and was driving around
the state. He came into the outpatient clinic for the purpose of
receiving his medications. He then reported that he continued to
have great difficulty sleeping, and that he was afraid he would
hurt someone if they

- 15 -

touched him while he was sleeping; he asked not to be sent to a
homeless shelter for that reason. He also reported having intrusive
thoughts about his combat experiences. He denied any drug use since
1993. On examination his mood and affect were depressed and flat
and his judgment was "somewhat confused," in that he would rather
live on the streets than in a shelter.

The veteran returned to the clinic in November 1998, when he
reported being suicidal. He had not taken any of his psychiatric
medications for a week because they had been stolen. He stated that
he was severely depressed and that he was having intense flashbacks
of Vietnam. He was carrying a box opener, which he planned to use
on himself. He was poorly groomed and had a flat affect, and
requested hospitalization due to his suicidality. He was then
hospitalized at the VAMC in Sacramento.

He again sought treatment from the outpatient clinic in February
1999, when he was living at the Veterans Resource Center. He
expressed concern about the return to work program at that
facility, in that he did not believe he was ready to return to
work. He had contacted the Vietnam Veterans Outreach Readjustment
Counseling Center (Vet Center) but could not continue treatment
because the therapist was Oriental. He slept only two or three
hours per night, but slept better during the day. He was depressed,
had low energy, and his concentration was interrupted by intrusive
memories. He continued in treatment through March 1999.

During a May 1999 social assessment the veteran stated that he had
become very stressed over the previous year due to his mother's
illness and subsequent death, with an increase in combat
nightmares, intrusive memories, anxiety, and difficulty being close
to anyone. He denied any substance abuse since 199 1. He stated
that he was then living alone in a rented room, and that he could
not stay with his wife because of housing restrictions. Although
separated he continued to see his wife regularly, and reported that
their relationship was strained due to his PTSD symptoms, including
his isolation and marked increase in anxiety when around people.
They attended church and he had one male friend with whom he went
fishing occasionally, but he avoided all situations in which there
was a potential for conflict due to fear of losing control of his
anger and hurting someone.

- 16 -

In May 1999 the veteran reported to Dr. Marzicola that he and his
wife had separated in the previous June, after which he became a
transient. He then became depressed and was hospitalized for two
weeks, and stayed in a shelter for six weeks after he was
discharged from the hospital.

A June 1999 VA hospital summary indicates that the veteran was
hospitalized for the treatment of a recurrent depressive disorder
with suicidal ideation and PTSD. He had been separated from his
wife for five weeks, and was renting a room. He described his wife
as being a liar and "pushy and naggy." She had taken all of the
money out of his bank account and spent $700.00 that he had left
with her in order to buy a car. He had also had difficulty coping
with the death of his mother.

He complained of poor sleep, sleeping only one or two hours per
night; poor appetite; inability to concentrate; low energy;
anhedonia; and suicidal ideation. He reported a long history of
PTSD symptoms, and had last used cocaine three years previously. On
mental status examination on admission he was disheveled and
demonstrated psychomotor retardation. His speech was slow with low
volume, his affect was blunted, his mood was very depressed, and
his thought processes were circumstantial. His insight, judgment,
and impulse control were impaired. His medication was increased
during the hospitalization, and his symptoms improved markedly.
When discharged the mental status examination was relatively
normal, except for a slightly restricted affect. He was discharged
after seven days with a GAF score of 55.

An October 1999 treatment record indicates that the veteran lived
alone and occasionally saw his wife. He reported feeling
"miserable" since he had been told that he could no longer referee
ball games due to his psychiatric problems. His only activity
consisted of watching television. He slept three to four hours at
night and three to four hours during the day. He continued to have
vivid nightmares two or three times a week, from which he awoke
sweaty and frightened. Dr. Marzicola then increased his medication.

- 17 -

The veteran was provided an additional social and industrial survey
in October 1999, at which time he was separated from his wife and
lived in a rented room. He stated that the reason for their
separation was her fear of him due to his combat nightmares,
irritability, and anger. He visited her but did not stay overnight.

He had been unemployed since 1986, except for refereeing ball games
in the local recreational leagues. During the season he could make
$75.00-$150.00 per week. He was not then employed as a referee
because the officials feared he would lose his temper if a
confrontation occurred. His income included his VA compensation and
Supplemental Security Income benefits. He had applied for VA
vocational and rehabilitation services, but had been told by the VA
contractor that he was not employable. He continued to be socially
isolated in order to avoid confrontations and repeatedly asserted
"I can't deal with people." The social worker provided the opinion
that the veteran's social and occupational functioning was severely
impaired due to continuing sleep disturbance, nightmares, intrusive
thoughts, anxiety, depression, irritability, fear of losing control
of his anger, the inability to tolerate crowds, and his entrenched
pattern of conflict avoidance through social isolation.

During an October 1999 VA psychiatric examination by Dr. Marzicola
the veteran again reported that he had been denied VA vocational
and rehabilitation services because he had been found to be
unemployable. In describing his disability the veteran stated that
his nightmares affected his entire life, had frightened his wife,
and prevented him from being able to sleep with her. He also
expressed difficulty concentrating, which he attributed to his
psychiatric medication. He was nervous and responded to loud noises
in a way that most people did not. He became frustrated and
depressed, and felt that the world would be better if he died. He
had difficulty communicating and maintaining a relationship with
other people. His relationship with his wife was not good, in that
he did not think she understood his problems. He had a lot of
negative thoughts about himself, could not adjust to life, and
isolated himself. His mind would "shut down" or "go blank" in
confrontational situations.

- 18 -

He had disturbed sleep with recurring nightmares about a particular
combat incident in which he witnessed a soldier being killed by the
enemy, and he was unable to respond quickly enough to save the
soldier's life. The nightmare caused him to awaken in a cold sweat
feeling nervous and angry. He distrusted others due to a racial
incident that had occurred in service, about which he also dreamed.
He felt very nervous and scared in describing the incident to the
psychiatrist, and wanted to escape from the interview after doing
so. Dr. Marzicola found that the veteran's response to the
disclosure was a panic attack, which he generally experienced when
in confrontational situations. He normally avoided the panic
attacks by using "tools" that he learned in PTSD treatment,
including avoiding or escaping from the situation.

He also utilized psychological defenses to isolate himself from
others, even in a crowded room. He used this "shield" to maintain
a numbed, defended state of mind. His shield failed, however, if he
was under great stress, which had happened in his former employment
with the Social Security Administration and resulted in him leaving
the job. He experienced a panic attack if his "shield" failed, and
feared losing control of himself. He had had no gainful employment
since then. His nightmares had begun just before he quit his job
with Social Security, at which time his desk was moved from a quiet
office into a larger area where he felt vulnerable, became nervous,
and could not concentrate. He could not tolerate people walking
behind him, and had a startle reaction to loud noise in which he
"hit the ground."

He was no longer able to work as a part-time umpire or referee, but
felt that he could work if he could work alone and not feel
threatened in any way, such as being an X-ray technician. He would
not be able to "carry on," however, if stressed. Dr. Marzicola
found that his goal to become an X-ray technician was very
unrealistic, in that the requirements of concentration, dealing
with people, and coping with time pressures would be impossible for
him. Dr. Marzicola also found that the veteran was not capable of
mastering the knowledge required to become an X-ray technician
because of his inability to concentrate and slow reaction time.

Dr. Marzicola noted that the veteran was receiving ongoing
psychiatric treatment, including multiple medications, for his PTSD
symptoms of anxiety, sleep

- 19 -

disturbance, nightmares, and panic attacks. He found that the
veteran's prognosis for improvement was very guarded, and provided
a GAF score of 35. He stated that the veteran was not capable of
gainful employment due to his PTSD symptoms.

In a November 1999 report Dr. Riley again stated that the veteran's
score on psychological testing indicated that his PTSD was rather
severe. The veteran was then separated from his wife, and had
disappeared from the home twice for several months at a time while
they were together. He had no money when he returned home, and his
wife suspected that he had been using drugs. He acknowledged some
drug use during the second episode. The veteran stated that when he
disappeared the first time he was experiencing a dissociative
episode in which he thought he was back in Vietnam. Dr. Riley
stated that the veteran had been unable to work as long as he had
known him. He provided the opinion that the veteran was not capable
of maintaining full-time employment due to severe PTSD.

The veteran was again hospitalized from December 1999 to January
2000 for treatment of recurrent major depression and PTSD. He had
had an argument with his wife in the previous month and left town.
He intended to divorce her, but did not have the money to do so. He
had been arrested because he was with a stranger who had marijuana,
and spent 18 days in jail. He had apparently not taken his
medication since leaving town. He became depressed, angry, and
irritable, and had suicidal ideas. He denied any substance abuse,
although he had a history of alcohol abuse.

On admission he was depressed and tearful, and reported having
flashbacks and nightmares about his Vietnam experiences. While
hospitalized his medication was reinstated and the depression was
alleviated. He was discharged to the VA domiciliary with a GAF
score of "90/50." He continued to receive regular therapy and
medication while in the domiciliary.

During a March 2000 psychological assessment the veteran stated
that he needed help with anger management and relationship skills.
He experienced recurrent depression and generally had a morbid
outlook towards himself and his future. He complained of nightmares
and sleep disturbance with middle insomnia. He tired

- 20 -

easily and had difficulty concentrating. He had separated from his
wife after having a dream in which he "yelled something about
killing." His wife became upset and would no longer sleep if he was
around, and he had to leave when their relationship deteriorated.
He became increasingly depressed while living alone, which was
compounded when he was denied vocational rehabilitation services
and his mother died. He reported that he lost his job with the
Social Security Administration in 1986, and that he had worked for
Apple Computer for about one year in 1992 in a special program for
disabled individuals. Based on the assessment the psychologist
provided a GAF score of 40.

In March 2000 the veteran submitted a claim for a total disability
rating based on individual unemployability. In his application he
stated that he had last worked full time in June 1986, that he had
earned $800.00 in the previous 12 months, and that he had completed
two years of college. The VA treatment records show that he was
apparently residing at the domiciliary until November 2000, where
he received ongoing treatment for PTSD and depression, and
transferred to another domiciliary in November 2000.

The RO determined that Dr. Marzicola's October 1999 examination was
not adequate for rating purpose, in that the psychiatrist had not
provided the information requested in the Board's July 1999 remand
regarding the effects of PTSD, rather than a personality disorder
or substance abuse, on the veteran's social and occupational
functioning. In a May 2000 report Dr. Marzicola summarized the
evidence in the veteran's claims file and his medical chart. He
found that the medical records showed internal consistency
regarding the history of the veteran's psychiatric impairment and
were, therefore, reliable. He found that the diagnosis of a
schizotypal personality disorder in November 1987 was not based on
any historical data from the veteran's adolescence, which was
required for that type of diagnosis. He found that, according to
the evidence, the veteran's personality structure did not rise to
the level of a personality disorder, and that the diagnosis of PTSD
alone fully explained his psychiatric symptoms. He found that the
diagnosis of a narcissistic personality disorder with borderline
features in July 1992 was not supported by any history documented
in the hospital summary, as no relevant information was obtained
regarding the veteran's adolescent years.

- 21 -

Dr. Marzicola referenced the description of the veteran's in-
service stressors that he provided in October 1990, and found that
those stressors not only clearly qualified for a diagnosis of PTSD
but also "set the stage" for all of his psychiatric symptoms. He
stated that the symptoms indicative of "dysthymia" could not be
distinguished from the symptoms of PTSD, given the severity of the
PTSD symptoms. He stated that although the veteran had, over the
years, been given the diagnoses of depression, dysthymia, and
various personality disorders, those disorders had been subsumed
logically and according to stated symptomatology, under the primary
diagnosis of [PTSD]."

Dr. Marzicola also stated that, according to the medical evidence,
the veteran had been significantly impaired by the symptoms of PTSD
since 1982, although he had managed to continue working until 1985.
He found that the veteran had been completely unable to maintain
substantially gainful employment since 1985 due to the symptoms of
PTSD, "in and of themselves." He referenced his October 1999
examination of the veteran, when he determined that the veteran
remained unable to engage in gainful employment and provided a GAF
score of 35. He stated that, in his opinion and based on a
historical summarization of the veteran's symptoms, the GAF score
of 35 had been applicable since 1985, and that the veteran's
symptoms had been just as severe in December 1992 as they were in
October 1999. He defined the GAF score of 35 as "major impairments
in several areas, such as work, school, family relations, judgment,
thinking, or mood." He indicated that that GAF score was applicable
for the symptoms of PTSD regardless of the veteran's history of
substance abuse, and that all of the limitations in the veteran's
social and occupational functioning were due to PTSD. He also
referenced Dr. Riley's finding in November 1999 that the veteran
was unemployable.

Duty to Assist

The regulations pertaining to VA's duty to inform the veteran of
the evidence needed to substantiate his claim and to assist him in
developing the relevant evidence were recently revised. Duty to
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38
C.F.R. 3.159). The change in the regulations was

- 22 -

effective November 9, 2000, with the enactment of the Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114
Stat. 2096 (2000), and applies to all claims filed on or after
November 9, 2000, or filed previously but not yet final as of that
date. Holliday v. Principi, 14 Vet. App. 282-83 (2001), mot. for
recons. denied, 14 Vet. App. 327 (2001) (per curiam), motion for
review en banc denied, No. 99-1788 (U.S. Vet. App. May 24, 2001)
(per curiam) (en banc).

According to the revised regulation, on receipt of a claim for
benefits VA will notify the veteran of the evidence that is
necessary to substantiate the claim. VA will also inform the
veteran which information and evidence, if any, that he is to
provide and which information and evidence, if any, VA will attempt
to obtain on his behalf. VA will also request that the veteran
provide any evidence in his possession that pertains to the claim.
VA will also make reasonable efforts to help the veteran obtain
evidence necessary to substantiate the claim, including making
efforts to obtain his service medical records, if relevant to the
claim; other relevant records pertaining to service; VA medical
records; and any other relevant records held by any Federal
department or agency, State or local government, private medical
care provider, current or former employer, or other non-Federal
governmental source. In a claim for disability compensation, VA
will provide a medical examination which includes a review of the
evidence of record if VA determines it is necessary to decide the
claim. Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be
codified at 38 C.F.R. 3.159).

The RO informed the veteran of the evidence needed to substantiate
his claim in August 1999. The RO provided the veteran a statement
of the case in September 1995, in which the RO informed the veteran
of the regulatory requirements pertaining to the issues on appeal
and the rationale for not granting a higher rating or an earlier
effective date. In the July 1999 Remand, the Board informed the
veteran of the conflicts in the available evidence, the evidence
required to resolve those conflicts, and the additional evidence
needed to substantiate his claims for a higher rating and an
earlier effective date. The veteran's representative has reviewed
the claims file on multiple occasions, and did not indicate that
the veteran had any additional evidence to submit. The RO
originally notified the veteran that his appeal was being certified
to the Board, and informed him that any additional

- 23 -

evidence that he had should be submitted to the Board. The Board
finds, therefore, that VA has fulfilled its obligation to inform
the veteran of the evidence needed to substantiate his claim.

The RO has obtained the private and extensive VA treatment records
designated by the veteran, and provided him VA psychiatric
examinations in October 1996, May 1998, and October 1999; further,
in May 2000, the October 1999 examiner submitted a detailed
addendum to his earlier report. The veteran has not indicated the
existence of any other evidence that is relevant to his claims. The
Board concludes that all relevant evidence has been obtained for
determining the merits of his claims, and that VA has fulfilled its
obligation to assist the veteran in substantiating his claim for a
higher rating and an earlier effective date for the assigned
rating.

In the July 1999 Remand, the Board instructed the RO to obtain the
veteran's treatment records since March 1998 and the records
pertinent to his receipt of Social Security disability benefits,
and to provide him a VA psychiatric examination. In the examination
the VA psychiatrist was to provide an assessment of any limitation
in the veteran's social and occupational functioning due to PTSD,
and to distinguish any social or occupational impairment due to a
personality disorder or substance abuse from that due to PTSD. The
RO was then instructed to re-adjudicate the issues of entitlement
to a higher rating for PTSD, including the applicability of a total
rating based on unemployability, and entitlement to an earlier
effective date for the 50 percent rating.

The RO obtained the medical records designated by the veteran and
provided him a VA psychiatric examination, with documentation of
the information requested by the Board. The RO requested his
records from the Social Security Administration, but that agency
responded that his records were not available and had apparently
been lost. The Board finds, therefore, that the RO substantially
fulfilled the development requested in the Board's remand. See
Stegall v. West, 11 Vet. App. 268 (1998).

- 24 -

The veteran's representative has correctly pointed out that
following the development requested in the July 1999 remand, the RO
failed to re-adjudicate the issues on appeal or to provide the
veteran a supplemental statement of the case documenting the RO's
actions and the evidence considered since the statement of the case
was issued, as required by 38 C.F.R. 19.31. Ordinarily, the Board
is precluded from considering evidence that has not been previously
considered by the RO. Austin v. Brown, 6 Vet. App. 547 (1994). An
exception to that rule exists, however, if the Board's
consideration of the evidence in the first instance is not
prejudicial to the veteran. Sutton, 9 Vet. App. at 564.

The veteran has claimed entitlement to an increased rating for
PTSD, and is presumed to be seeking the maximum benefit allowed by
law. Fenderson v. West, 12 Vet. App. 119 (1999). He has also
asserted that he is entitled to an effective date in February 1994
for assignment of the 50 percent rating for PTSD, rather than the
January 18, 1995, effective date currently assigned. As will be
shown below, the Board has determined that the veteran is entitled
to the maximum rating available for PTSD. The Board has also
determined that he is entitled to an effective date prior to
February 1994 for assignment of that rating.for PTSD. Because the
Board is granting the benefits he is seeking on appeal, the Board's
consideration of the newly submitted evidence in the first instance
cannot be prejudicial to him. Sutton, 9 Vet. App. at 564.

Increased Rating for PTSD

Disability ratings are based on the average impairment of earning
capacity resulting from disability. The percentage ratings for each
diagnostic code, as set forth in VA's Schedule for Rating
Disabilities, codified in 38 C.F.R. Part 4, represent the average
impairment of earning capacity resulting from disability.
Generally, the degrees of disability specified are considered
adequate to compensate for a loss of working time proportionate to
the severity of the disability. 38 U.S.C.A. 1155; 38 C.F.R. 4.1.

25 -

Social and industrial inadaptability is the basic criterion for
evaluating mental disorders and it contemplates those abnormalities
of conduct, judgment, and emotional reactions which affect the
individual's earning capacity. Social integration is one of the
best indices of mental health and reflects the ability to establish
healthy and effective interpersonal relationships. In evaluating
disabilities based on mental disorders, social inadaptability is to
be evaluated only as it affects industrial adaptability. The
severity of disability is based upon actual symptomatology as it
affects social and industrial adaptability. Two of the most
important determinants of disability are time lost from gainful
work and decrease in work efficiency. The disability evaluation is
to be based on the report and analysis of the veteran's
symptomatology and the full consideration of the whole history o
the disorder. 38 C.F.R. 4.129, 4.130 (1996).

Subsequent to the veteran's claim for an increased rating for PTSD,
the regulations pertaining to the evaluation of psychiatric
disorders were revised effective November 7, 1996. Schedule for
Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (1996)
(codified at 38 C.F.R. 4.125-4.130). Because his claim was
initiated prior to the change in the regulations, he is entitled to
the application of the version more favorable to him. Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has held that where a law or regulation
changes during the pendency of an appeal, the Board should first
determine which version of the law or regulation is more favorable
to the veteran. In making that determination it may be necessary
for the Board to apply both the old and the new versions of the
regulation. If application of the revised regulation results in a
higher rating, the effective date for the higher disability rating
can be no earlier than the effective date of the change in the
regulation. 38 U.S.C.A. 5110(g). Prior to the effective date of the
change in the regulation, the Board can apply only the original
version of the regulation. VAOPGCPREC 3-2000.

According to the rating criteria in effect prior to November 1996,
Diagnostic Code 9411 provided a 100 percent rating if analysis of
the veteran's symptomatology showed that the attitudes of all
contacts except the most intimate

26 -

were so adversely affected as to result in virtual isolation in the
community; total incapacitating psychoneurotic symptoms bordering
on gross repudiation of reality with disturbed thought or
behavioral processes associated with almost all daily activities,
such as fantasy, confusion, panic, and explosions of aggressive
energy resulting in profound retreat from mature behavior; the
demonstrable inability to obtain or retain employment. 38 C.F.R.
4.132, Diagnostic Code 9411 (1996).

A 70 percent rating applied if the ability to establish and
maintain effective or favorable relationships with people was
severely impaired, and the psychoneurotic symptoms were of such
severity and persistence that there was severe impairment in the
ability to obtain or retain employment. The disability was rated at
50 percent if the ability to establish and maintain effective or
favorable relationships with people was considerably impaired, and
the psychoneurotic symptoms were of such severity and persistence
that there was considerable impairment in the ability to obtain or
retain employment. 38 C.F.R. 4.132, Diagnostic Code 9411 (1996).

The evaluation of the level of disability is to be based on review
of the entire evidence of record and the application of all
pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589
(1991). Once the evidence is assembled, the Board is responsible
for determining whether the preponderance of the evidence is
against the claim. If so, the claim is denied; if the evidence is
in support of the claim or is in equal balance, the claim is
allowed. 38 U.S.C.A. 5107 (West 1991 & Supp. 2001); see Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. 4.3.

The evidence shows that the veteran's symptoms of PTSD include
sleep disturbance with recurring nightmares of combat, intrusive
thoughts about Vietnam, continuous tension and anxiety, panic
attacks, irritability, depression with suicidal ideation, and fear
of losing anger control resulting in the phobic avoidance of
conflict or confrontation. He was homeless from 1987 to 1994 and
has been periodically homeless since then. He has been hospitalized
by VA for treatment of symptoms of PTSD many times since he lost
his employment in 1985.

The summary of the hospitalization in December 1992 lists a GAF
score of 45, which is indicative of a serious psychiatric
impairment (no friends, unable to keep a

27 -


job). Bowling v. Principi, 15 Vet. App. 1 (2001). The examiner in
February 1994 provided a GAF score of 25, which represents behavior
that is considerably influenced by delusions or hallucinations or
serious impairment in communication or judgment (e.g., sometimes
incoherent, acts grossly inappropriately, suicidal preoccupation)
or the inability to function in almost all areas (stays in bed all
day; no job, home, or friends). See Carpenter v. Brown, 8 Vet. App.
240, 242 (1995) (citing the American Psychiatric Association
Diagnostic and Statistical Manual of Mental Disorders, Fourth
Edition (DSM-IV). Dr. Riley stated in July 1996 that the veteran
continued to be severely impaired.

Although Dr. Marzicola assessed the veteran's functioning with a
GAF score of 55 in October 1996, which represents moderate
impairment, Carpenter, 8 Vet. App. at 242, that level of
functioning was not shown shortly before the October 1996
examination and is not reflected by the veteran's social and
occupational functioning following the examination. He and his
spouse began having marital difficulties in 1997, he was no longer
able to referee or umpire youth baseball, and he again had periods
of homelessness. The Board finds, therefore, that the GAF score of
55 represents merely a temporary improvement in his psychiatric
disorder. 38 C.F.R. 4.130.

The social worker in May 1998 found that the veteran's social and
occupational functioning was severely impaired, and Dr. Marzicola
then assigned a GAF score of 35, which he described as major
impairment in several areas, including family relations, thinking,
and mood. The veteran was again living on the streets in October
1998, after having separated from his spouse in July 1998. He was
hospitalized due to suicidal ideation in November 1998 and again in
June 1999. Although he was discharged from the hospital in June
1999 with a GAF score of 55, that level of functioning was achieved
from being hospitalized with an increase in medication, and does
not represent the veteran's level of functioning in society. The
social worker in October 1999 characterized the veteran's symptoms
as severe, and Dr. Marzicola again provided a GAF score of 35. Dr.
Marzicola also then stated that the veteran was not capable of
gainful employment due to his PTSD symptoms.

- 28 -

Since 1985 the veteran's only employment consisted of working for
Apple Computer in a special program for handicapped individuals in
1991, working 10 hours per week for the YMCA for a short period of
time, and working as a sports referee or umpire during the summer.
In his March 2000 claim for a total rating based on unemployability
he reported having earned $800.00 during the previous 12 months.
His work record, therefore, reflects severe impairment in the
ability to obtain or retain employment.

The evidence shows that in addition to the symptoms of PTSD, the
veteran has suffered from substance abuse and has been given
diagnoses of personality disorders. In determining the proper
evaluation for a service-connected disability, manifestations not
resulting from the service connected injury cannot be considered.
38 C.F.R. 4.14. The questions remains, therefore, whether the
veteran's severe social and occupational limitations are due to
PTSD, for which service connection has been granted, or to a
disorder for which service connection is not in effect.

In his May 2000 report Dr. Marzicola, who has treated the veteran
for many years, summarized the medical evidence and the additional
diagnoses that the veteran had been given. He found, based on
review of the medical records, that the symptoms of PTSD, exclusive
of any other psychiatric symptomatology, caused the veteran's
severe social and occupational impairment. Because that opinion is
based on consideration of the veteran's psychiatric history as
documented in his medical records, as well as personal evaluation
and treatment of the vet over an extended period of time, it is
highly probative. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).
Because the medical records for many years clearly reflect a level
of social and industrial functioning indicating unemployability-and
many examiners have specifically used that term, the Board finds
that the criteria for a 100 percent schedular rating, under the
criteria in affect prior to November 1996, have been met since at
least September 1992, as reflected by the summary of the VA
hospitalization in September 1992 and as stated by Dr. Marzicola in
May 2000.

Therefore, a 100 percent schedular rating is warranted for the
veteran's PTSD.

29 -

Because the Board has determined that a 100 percent schedular
rating is applicable in accordance with the rating criteria that
were previously in effect, the Board need not consider the revised
rating criteria. VAOPGCPREC 3-2000.

Earlier Effective Date

Except as otherwise provided, the effective date of an award based
on an original claim or a claim for an increased rating shall be
fixed in accordance with the facts found, but shall not be earlier
than the date of receipt of the claim. The effective date of an
award of increased compensation shall be the earliest date at which
it is ascertainable that an increase in disability has occurred, if
the claim for an increased rating is received within one year from
such date, otherwise the date of receipt of the claim. 38 U.S.C.A.
5110(a), (b)(2); 38 C.F.R. 3.400(o). The phrase "otherwise, date of
receipt of claim" applies only if a factually ascertainable
increase in disability occurred more than one year prior to filing
the claim for an increased rating. Harper v. Brown, 10 Vet. App.
125 (1997).

As previously stated, the RO denied entitlement to a disability
rating in excess if 10 percent for PTSD in February, April, and
August 1993, and those decisions are final. 38 U.S.C.A. 7105(c); 38
C.F.R. 20.1103. Entitlement to an effective date based on a claim
filed prior to August 1993 is, therefore, precluded.

The veteran submitted a claim for an increased rating for PTSD in
December 1993, which the RO did not adjudicate until February 1995.
The veteran perfected an appeal of the February 1995 decision,
which decision is currently before the Board. The February 1995
decision is not, therefore, final, and the veteran is entitled to
assignment of an effective date based on the December 1993 claim
for an increased rating. Although the RO denied increased ratings
in February, April, and August 1993, those actions do not prohibit
the assignment of an effective date based on evidence that preceded
those decisions in reference to the December 1993 claim. See Hazan
v. Gober, 10 Vet. App. 511 (1997) (the Board must consider all of
the evidence of record in determining the appropriate effective
date for an increased rating, even though the evidence precedes a
prior final decision--the possible one

30 -

year retroactivity of the increase based on a new claim is not
precluded by the intervening decision).

As discussed above, the medical evidence indicates that it is
"factually ascertainable" that the criteria for a 100 percent
disability rating for the veteran's PTSD have been continuously met
since at least his hospitalization in September 1992. However, that
date is more than one year prior to the date of receipt of the
veteran's December 1993 claim for an increased rating. (Because the
exact date in December that the communication from the veteran was
received by VA is not legible, December 28, 1993, the date he dated
the communication, will be accepted as the date of its receipt.)

Nevertheless, since it is factually ascertainable that an increase
in the veteran's PTSD had occurred more than one year prior to
receipt of his increased rating claim, the regulations require that
the assigned effective date.for the increased rating must be the
date of receipt of the claim. Therefore, the Board concludes that
the proper effective date for the 100 percent rating for PTSD is
December 28, 1993. Harper, 10 Vet. App. at 125.

ORDER

A 100 percent schedular disability rating for PTSD is granted,
subject to the law and regulations pertaining to the payment of
monetary benefits.

An effective date of December 28, 1993, is granted for assignment
of the 100 percent disability rating for PTSD, subject to the law
and regulations pertaining to the payment of monetary benefits.

REMAND

As previously stated, in a September 1991 rating decision the RO
denied entitlement to service connection for a skin disability as
a residual of Agent Orange

- 31 -

exposure. The veteran submitted a timely notice of disagreement
with that decision in September 1992, but he has not been provided
a statement of the case pertaining to that issue. Further, in 1993
he again expressed interest in service connection for such a
disability. The issue of entitlement to service connection for the
residuals of Agent Orange exposure is, therefore, being remanded to
the RO for the issuance of a statement of the case. Manlincon v,
West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, this issue
is REMANDED to the RO for the following action:

After undertaking any development deemed appropriate on the issue
of entitlement to service connection for a skin disability as a
residual of exposure to herbicide and ensuring compliance with the
provisions of the VCAA, the RO should re-adjudicate that issue, if
appropriate. If entitlement remains denied, the veteran and his
representative should be provided a statement of the case
pertaining to that issue and be should given an opportunity to
submit a substantive appeal.

The case should be returned to the Board for consideration of any
issue that remains in a denied status and for which a valid
substantive appeal has been submitted. The veteran has the right to
submit additional evidence and argument on the matter the Board has
remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645,

- 32 -

4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

William Harryman
Acting Member, Board of Veterans' Appeals

- 33 -




